DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 11 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 3 line 1, the occurrence of “the joint-encoded first information” lacks antecedent bases as this is the first occurrence of “a joint-encoded first information” where the claim nor the claim it depends from previously recites “a joint-encoded first information”.  It is noted that claim 2 does make the first recitation of “joint-encoded first information” however the claim 3does not depend from claim 2.  Similar problem exists for claim 11 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 7 – 16 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshnevis et al. (US 202/0088533 A1; hereinafter “Khoshnevis”).
For claim 1, Khoshnevis teaches  receiving a first resource assignment for a first set of symbols (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) information and for CQI collided with uplink Acknowledgment/Negative Acknowledgment (ACK/NACK). In particular, the systems and methods disclosed herein address the problems of resource allocation and coding required for transmission of CQI and resource allocation and coding required for transmission of CQI collided with transmission of ACK/NACK (which may be denoted Acknowledgement/Negative Acknowledgment, Hybrid Automatic Repeat Request (ARQ), ACK/NACK, HARQ ACK/NACK, ACK/NACK, or A/N); see paragraph 0049; collision between the schedules of transmission of ACK/NACK with CQI and see paragraph 0097; the cells (e.g., a PUCCH) may have limited communication resources or limited resources allocated to the UE 102 for CQIs and ACK/NACKs); receiving a second resource assignment for a second set of symbols, wherein the first set of symbols and the second set of symbols comprise an overlapping set of symbols (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) information and for CQI collided with uplink Acknowledgment/Negative Acknowledgment (ACK/NACK). In particular, the systems and 
For claim 2, Khoshnevis teaches further comprising: performing joint-encoding of the first information with second information associated with the second resource assignment; and 
For claim 3, Khoshnevis teaches wherein the joint-encoded first information and second information is transmitted in the first resources for the first resource assignment (see paragraph 0051; The third case involves extended CP. In this case, ACK/NACK bits are jointly encoded with CQI and transmitted on the resources allocated for transmission of CQI).
For claim 4, Khoshnevis teaches further comprising: assigning each symbol of the overlapping set of symbols to either the first resources for the first resource assignment or the second resources for the second resource assignment; and transmitting second information associated with the second resource assignment based at least in part on the assigning  (see paragraph 0050; first case is where CQI is dropped and ACK/NACK is transmitted using the resources (of Format 1a or Format 1b, which may be denoted "Format 1a/1b") allocated for transmission of ACK/NACK and see paragraph 0051; The second case involves a normal Cyclic Prefix (CP). In this case, ACK/NACK bits are embedded on the reference signals of time-frequency resources allocated for transmission of CQI. The third case involves extended CP. In this case, ACK/NACK bits are jointly encoded with CQI and transmitted on the resources allocated for transmission of CQI).
For claim 5, Khoshnevis teaches further comprising: avoiding a transmission of second information associated with the second resource assignment based at least in part on the overlapping set of symbols (see paragraph 0050; first case is where CQI is dropped and ACK/NACK is transmitted using the resources (of Format 1a or Format 1b, which may be denoted "Format 1a/1b") allocated for transmission of ACK/NACK).

For claim 8, Khoshnevis teaches wherein the first resource assignment, the second resource assignment, or both comprise an acknowledgement (ACK) resource assignment, a scheduling request (SR) resource assignment, a channel quality indicator (CQI) resource assignment, a channel state information (CSI) resource assignment, or a combination thereof (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) information and for CQI collided with uplink Acknowledgment/Negative Acknowledgment (ACK/NACK). In particular, the systems and methods disclosed herein address the problems of resource allocation and coding required for transmission of CQI and resource allocation and coding required for transmission of CQI collided with transmission of ACK/NACK (which may be denoted Acknowledgement/Negative Acknowledgment, Hybrid Automatic Repeat Request (ARQ), ACK/NACK, HARQ ACK/NACK, ACK/NACK, or A/N).
For claim 9, Khoshnevis teaches  means for receiving a first resource assignment for a first set of symbols (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) information and for CQI collided with uplink Acknowledgment/Negative Acknowledgment (ACK/NACK). In particular, the systems and methods disclosed herein 
For claim 10, Khoshnevis teaches further comprising: means for performing joint-encoding of the first information with second information associated with the second resource assignment; and means for transmitting the joint-encoded first information and second information (see paragraph 0051; The third case involves extended CP. In this case, ACK/NACK bits are jointly encoded with CQI and transmitted on the resources allocated for transmission of CQI).
For claim 11, Khoshnevis teaches in the joint-encoded first information and second information is transmitted in the first resources for the first resource assignment  (see paragraph 0051; The third case involves extended CP. In this case, ACK/NACK bits are jointly encoded with CQI and transmitted on the resources allocated for transmission of CQI).
For claim 12, Khoshnevis teaches a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see paragraphs 0191 – 0195): receive a first resource assignment for a first set of symbols (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) 
For claim 13, Khoshnevis teaches wherein the instructions are further 2executable by the processor to cause the apparatus to: 3perform joint-encoding of the first information with second information 4associated with the second resource assignment; and 5transmit the joint-encoded first information and second information (see paragraph 0051; The third case involves extended CP. In this case, ACK/NACK bits are jointly encoded with CQI and transmitted on the resources allocated for transmission of CQI).
For claim 14, Khoshnevis teaches wherein the joint-encoded first information and second information is transmitted in the first resources for the first resource assignment (see paragraph 0051; The third case involves extended CP. In this case, ACK/NACK bits are jointly encoded with CQI and transmitted on the resources allocated for transmission of CQI).
For claim 15, Khoshnevis teaches wherein the instructions are further executable by the processor to cause the apparatus to: assign each symbol of the overlapping set of symbols to 
For claim 16, Khoshnevis teaches wherein the instructions are further executable by the processor to cause the apparatus to: avoid a transmission of second information associated with the second resource assignment based at least in part on the overlapping set of symbols (see paragraph 0050; first case is where CQI is dropped and ACK/NACK is transmitted using the resources (of Format 1a or Format 1b, which may be denoted "Format 1a/1b") allocated for transmission of ACK/NACK).
For claim 18, Khoshnevis teaches wherein the first resource assignment and the second resource assignment correspond to different length resource assignments (see paragraph 0059; the CQI payload size may be inferred (implicitly) from a CQI-ReportConfig Information Element (IE) sent via RRC signaling. For example, if the CQI payload is smaller than a threshold, say 11 bits, Reed-Muller encoding may be used. Otherwise, convolutional encoding may be used and see paragraph 0064; ACK/NACK is set to be transmitted using Format 3 and if there are only 
For claim 19, Khoshnevis teaches wherein the first resource assignment, the second resource assignment, or both comprise an acknowledgement (ACK) resource assignment, a scheduling request (SR) resource assignment, a channel quality indicator (CQI) resource assignment, a channel state information (CSI) resource assignment, or a combination thereof (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) information and for CQI collided with uplink Acknowledgment/Negative Acknowledgment (ACK/NACK). In particular, the systems and methods disclosed herein address the problems of resource allocation and coding required for transmission of CQI and resource allocation and coding required for transmission of CQI collided with transmission of ACK/NACK (which may be denoted Acknowledgement/Negative Acknowledgment, Hybrid Automatic Repeat Request (ARQ), ACK/NACK, HARQ ACK/NACK, ACK/NACK, or A/N).
For claim 20, Khoshnevis teaches a non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to (see paragraph 0195): receive a first resource assignment for a first set of symbols (see paragraph 0047; resource allocation and encoding for Channel Quality Indicator (CQI) information and for CQI collided with uplink Acknowledgment/Negative Acknowledgment (ACK/NACK). In particular, the systems and methods disclosed herein address the problems of resource allocation and coding required for transmission of CQI and resource allocation and coding required for transmission of CQI collided with transmission of ACK/NACK (which may be denoted Acknowledgement/Negative Acknowledgment, Hybrid Automatic Repeat Request (ARQ), ACK/NACK, HARQ ACK/NACK, ACK/NACK, or A/N); receive a second resource .

Allowable Subject Matter
Claim(s) 6 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lim et al. (US 2009/0323626 A1), Yamada et al. (US 2012/0082157 A1), Li et al. (US 2016/0081077 A1), Wong et al. (US 2016/0309510 A1), Yin et al. (US 2018/0324787 A1), Hosseini et al. (US 2015/0053084 A1) and Priyanto et al. (US 2019/0208532 A1) are cited to show an UPLINK CONTROL CHANNEL RESOURCE ALLOCATION FOR NEW RADIO (NR).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/GARY MUI/Primary Examiner, Art Unit 2464